Citation Nr: 0116762	
Decision Date: 06/21/01    Archive Date: 06/28/01

DOCKET NO.  00-08 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to assignment of a higher disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, B.H.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals on 
appeal from an October 1999 rating decision by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 30 percent rating effective August 29, 
1997.  A notice of disagreement was filed in November 1999, 
and a statement of the case was issued in March 2000.  A 
substantive appeal was received in April 2000.  A personal 
hearing was conducted at the RO in July 2000.  By rating 
decision in November 2000, the rating was increased to 50 
percent, effective from August 29, 1997.  


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
depression, nightmares, panic attacks twice a week, anger and 
irritability, mild short-term memory loss, and sleep 
impairment resulting in occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
evaluation in excess of 50 percent for the veteran's service-
connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. Part 4, 
including § 4.7 and Code 9411 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
several VA and private examination reports, as well as VA 
outpatient records, counseling reports, the veteran's service 
medical records, a records review, and the veteran's service 
personnel file.  Significantly, no additional pertinent 
evidence has been identified by the veteran.  The Board 
therefore finds that the record as it stands is adequate to 
allow for equitable review of the veteran's appeal.  

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to a greater disability 
rating for PTSD.  The discussions in the rating decision and 
statement of the case have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The veteran was 
notified of the evidence under consideration and asked to 
provide any additional in a letter of May 2001 which 
described the impact of the Veterans Claims Assistance Act of 
2000.  The Board, therefore, finds that the notice 
requirements of the new law have been met.  

Under the circumstances of this case where there has been 
substantial compliance with the Veterans Claims Assistance 
Act of 2000, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit to flowing to the veteran are 
to be avoided).  Moreover, given the completeness of the 
present record which shows substantial compliance with the 
notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review despite the fact that implementing 
regulations have not yet been promulgated.

The present appeal involves the veteran's claim that the 
severity of his service-connected PTSD warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, this 
rule is not applicable to the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability.  In such cases, the entire 
history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  When 
evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126.  

Under Code 9411, a 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

When there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation in 
warranted. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, warrants a 50 percent rating. 

With occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events), a 30 percent 
evaluation is indicated. 

In October 1997, the veteran's counselor at the Veteran's 
Center opined in a letter that the veteran suffered from PTSD 
as a result of incidents occurring in Vietnam.  The veteran 
worked nights to avoid customers and arguments.  He was in 
group therapy, and a Global Assessment of Functioning (GAF) 
score of 53 was assigned. 

An examination was conducted by VA in October 1997.  The 
veteran reported that he had never been fired, and had good 
relationships with his co-workers when employed.  He stated 
he was depressed and grumpy, and had difficulty sleeping.  
The veteran reported that he did not like groups or people 
being too close.  Nightmares were alleged to be a nightly 
occurrence.  The examiner noted irritability and angry 
outbursts.  The veteran was well oriented, but appeared 
somewhat anxious.  Affect was appropriate and speech normal.  
Memory of recent events was fair, but memories of Vietnam 
were vague, and the veteran was irritated that he had to 
recall details of his experiences.  Judgment was fair, and 
there was no suicidal or homicidal ideation reported.  A GAF 
of 50 was assigned.  Although some symptoms of PTSD were 
present, the full criteria contained in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th Edition (DSM-IV) 
were not present, and therefore no diagnosis was made.

VA treatment records from January and March 1998 list PTSD as 
an assessment.

In May 1998, the veteran was referred for an examination by 
two psychiatrists.  Separate reports were filed.  The first 
doctor diagnosed a depressive disorder and assigned a GAF 
score of 70.  The veteran denied any symptoms aside from 
depression and crying spells twice a month.  Rare suicidal 
ideation was reported.  The veteran's mood was neutral, and 
he complained of problems with his memory and concentration.  
He got along with family and friends.  The second doctor 
diagnosed mild PTSD.  The veteran reported a combination of 
anxiety and depression, with some sleep impairment.  Some 
passive suicidal ideation was present, the veteran was well 
oriented, and memory loss was mild.  He was logical and 
relevant.  The veteran's social and occupational functioning 
were reportedly mildly impaired.  This report was 
supplemented in April 1999, when the second psychiatrist 
repeated a diagnosis of mild PTSD.

A July 1998 letter from the Veterans Center reported that the 
veteran continued to have group and individual therapy for 
PTSD.  Some improvement had been shown, but he still reported 
nightmares, sleep disturbance, and anger and irritability.  
He avoided people and activities which might remind him of 
traumatic events, and felt detached and hopeless for the 
future.

VA outpatient records from July 1997 to July 1998 reveal that 
PTSD was first listed as an assessment in December 1997.  
Anger and insomnia were listed as the major complaints.  
Flashbacks, anxiety and depression were reported to be 
present.  In March 1998 the examining doctor noted that the 
veteran "meets [the] criteria for treatment of PTSD."  The 
insomnia had improved with medication.  In May 1998, the 
veteran reported that his depression had worsened in 
November, as that was the "anniversary date" of his 
traumatic Vietnam experiences.  Some suicidal ideation was 
reported.  The veteran had stress related to his pending 
claim for disability.

A private medical record dated in April 1999 refers to mild 
PTSD.  

A mental status examination which appears to be dated in 
either April or June 1999 showed the veteran to be easily 
agitated, but with normal speech, normal flow of thought, no 
suicidal or homicidal ideation, normal perception and intact 
judgment.  Affect was described as constricted and 
concentration and memory were impaired.  Insight was 
described as superficial.  A GAF of 45 was reported both 
currently and for the past year.  The examiner noted that the 
symptoms appear to have been exacerbated by the conflict in 
Kosovo.  

In August 1999, with an addendum in September 1999, the two 
psychiatrists who examined the veteran in May 1998 reexamined 
him and issued a joint report to resolve the conflict in 
their diagnoses.  The veteran complained of almost constant 
anxiety and depression, rare crying spells, insomnia and 
nightmares, startle, flashbacks and intrusive thoughts of 
Vietnam, fatigue, decreased sociability, and some impaired 
concentration.  His mood was serious, and his thoughts were 
anxious.  Memory and concentration were felt to be adequate, 
and he was oriented.  The doctors jointly diagnosed PTSD and 
a depressive disorder, not otherwise specified.  A GAF of 65 
was assigned.

In December 1999, the veteran's mother submitted a letter 
describing the changes in her son's personality following his 
service in Vietnam.  She related that he was now "quiet, 
depressed, and angry."

VA outpatient records for the period of July 1998 to July 
2000 show that the veteran complained of sleep impairment.  
He was angry and anxious because of problems related to his 
claim for an increased disability rating.  Some depression 
was also due to the illness of a close friend and the deaths 
of other friends.  In May 1999, he reported being angry and 
frustrated with his treatment.  He wanted to make sure that 
his disability was linked to PTSD.  Anger and visual 
hallucinations were reported.  Nightmares continued. In 
November 1999, at the anniversary of his reported traumatic 
experiences in Vietnam, the veteran complained of 
hypervigilance and more nightmares.  He was anxious and 
irritable.  In March 2000, mild tangential thoughts were 
reported by the examiner, along with appropriate effect.  
Suicidal thoughts were occurring every three weeks by June 
2000.

A hearing was held at the RO in July 2000 before a hearing 
officer.  The veteran testified that he had been experiencing 
depression, anxiety, sleep impairments, and social isolation 
since his separation from service 33 years prior.  Although 
he had a good relationship with his daughter and three 
grandchildren, with whom he lived, the veteran did often 
become angry at his family.  He stated that he had worked 
nights to avoid people, and did not currently socialize.  The 
veteran's case manager at the Veterans Center also testified.  
He stated that the veteran had grown worse since first coming 
to the center.  Short term memory had decreased, and the 
veteran was socially isolated, even from the members of his 
PTSD support group.  Panic attacks occurred twice a week on 
average, and he discussed thinking about suicide.  His 
current GAF was 40, down from 57 two and a half years 
previous.

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) (DSM-IV).  A 41-50 score 
indicates "serious symptoms . . . OR any serious impairment 
in social, occupational, or school functioning . . . ."  A 
51-60 score indicates "moderate symptoms . . . OR any 
moderate difficulty in social, occupational, or school 
functioning . . . ."  A 61-70 rating indicates "some mild 
symptoms . . . OR some difficulty in social, occupational or 
school functioning . . . but generally functioning pretty 
well, has some meaningful interpersonal relationships."  A 
71-80 rating indicates "If symptoms are present, they are 
transient and expectable reactions to psychosocial 
stressors...; no more than slight impairment in social, 
occupational, or school functioning."  A 81-90 score 
indicates "absent or minimal symptoms..., good functioning in 
all areas, interested and involved in a wide range of 
activities, socially effective, generally satisfied with 
life, no more than everyday problems or concerns."

The evidence shows that the veteran has panic attacks 
approximately twice a week, a mild impairment of short term 
memory, and disturbances of mood and motivation.  These 
symptoms fit the criteria for a 50 percent rating.  He has 
also demonstrated chronic sleep impairment, depression, and 
anxiety, which are criteria of a 30 percent evaluation.  To 
merit a 70 percent rating, the veteran must demonstrate 
deficiencies in most areas of social and occupational 
activity.  38 C.F.R. § 4.130 (2000).  He has recently shown 
some suicidal ideation, but has been consistently reported to 
keep up his appearance and hygiene.  There is no evidence of 
obsessional rituals or spatial disorientation.  Although he 
testified that he was irritable, he has not shown any related 
periods of violence.  His speech and thought processes are 
generally described as normal, logical, and relevant.  
Further, the record suggests that while the veteran does not 
like crowds and prefers to be alone, he does have some 
friends with whom he does some activities, such as walking in 
the mall.  He also reported getting along with coworkers. 

The veteran has repeatedly been examined by two 
psychiatrists, who have had an opportunity to observe and 
interview the veteran personally on several occasions and to 
conduct a full review of the record.  While not 
determinative, both doctors described the veteran's PTSD as 
mild to moderate.  There is some suggestion of fluctuation of 
pertinent symptoms as noted by the veteran's case manager as 
well as some clinical records pertaining to the time of the 
anniversary of certain stressful events.  The veteran's GAF 
scores have also fluctuated to some degree.  However, the 
majority of these scores appear to reflect mild to moderate 
impairment which the Board finds to be consistent with the 
current 50 percent rating when the various listed criteria 
are considered.   

The Board notes here that the RO did increase the assigned 
rating to 50 percent during the course of the appeal and made 
that rating effective to the original effective date for 
service connection.  This increase appears to have been based 
on those medical records which showed some fluctuation in 
psychiatric symptomatology.  However, the totality of the 
evidence is against a finding that the criteria for a rating 
in excess of 50 percent have been met at this time.  Should 
the symptomatology increase in severity in the future, the 
veteran may file a new claim for an increased rating.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) (West 
1991) and the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified at 38 U.S.C. § 5107), but there is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

